 


113 HRES 371 EH: Providing for consideration of the joint resolution (H.J. Res. 75) making continuing appropriations for the Special Supplemental Nutrition Program for Women, Infants, and Children for fiscal year 2014, and for other purposes; providing for consideration of motions to suspend the rules; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and for other purposes.
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 371
In the House of Representatives, U. S.,

October 4, 2013

RESOLUTION
Providing for consideration of the joint resolution (H.J. Res. 75) making continuing appropriations for the Special Supplemental Nutrition Program for Women, Infants, and Children for fiscal year 2014, and for other purposes; providing for consideration of motions to suspend the rules; waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules; and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House any joint resolution specified in section 2 of this resolution. All points of order against consideration of each such joint resolution are waived. Each such joint resolution shall be considered as read. All points of order against provisions in each such joint resolution are waived. The previous question shall be considered as ordered on each such joint resolution and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.
2.The joint resolutions referred to in the first section of this resolution are as follows:
(a)The joint resolution (H.J. Res. 75) making continuing appropriations for the Special Supplemental Nutrition Program for Women, Infants, and Children for fiscal year 2014, and for other purposes.
(b)The joint resolution (H.J. Res. 76) making continuing appropriations for the National Nuclear Security Administration for fiscal year 2014, and for other purposes.
(c)The joint resolution (H.J. Res. 77) making continuing appropriations for the Food and Drug Administration for fiscal year 2014, and for other purposes.
(d)The joint resolution (H.J. Res. 78) making continuing appropriations for national intelligence program operations for fiscal year 2014, and for other purposes.
(e)The joint resolution (H.J. Res. 79) making continuing appropriations for certain components of the Department of Homeland Security for fiscal year 2014, and for other purposes.
(f)The joint resolution (H.J. Res. 80) making continuing appropriations for the Bureau of Indian Affairs, the Bureau of Indian Education, and the Indian Health Service for fiscal year 2014, and for other purposes.
(g)The joint resolution (H.J. Res. 82) making continuing appropriations for the National Weather Service for fiscal year 2014, and for other purposes.
(h)The joint resolution (H.J. Res. 83) making continuing appropriations for the Impact Aid program of the Department of Education for fiscal year 2014, and for other purposes.
(i)The joint resolution (H.J. Res. 84) making continuing appropriations for Head Start for fiscal year 2014, and for other purposes.
(j)The joint resolution (H.J. Res. 85) making continuing appropriations for the Federal Emergency Management Agency for fiscal year 2014, and for other purposes.
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3223) to provide for the compensation of furloughed Federal employees. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit.
4.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of October 21, 2013.
5.It shall be in order at any time through the calendar day of October 20, 2013, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.

Karen L. Haas,Clerk.
